Citation Nr: 9917787	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  95-27 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to July 
1965 and from May 1966 to June 1970.  He served in the 
Republic of Vietnam during his second period of active 
military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The Board remanded this case 
to the RO for further development, to include a search for 
records, in September 1998.  This development has been 
completed, and the case has been returned to the Board.

In his August 1995 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  However, in a May 1997 statement, 
he withdrew his request for such a hearing.  See 38 C.F.R. § 
20.704(e) (1998).


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current skin disorder and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder, to include as due to herbicide exposure in Vietnam, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Also, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

VA regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1998) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1998).  
Service connection due to exposure to an herbicide agent may 
be granted on a presumptive basis for certain diseases listed 
in 38 C.F.R. § 3.309(e) (1998).  For example, service 
connection may be granted for an acneform disease consistent 
with chloracne, or porphyria cutanea tarda, if such a disease 
is manifested to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet. App. at 495-
97.  That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

During service, in October 1968, the veteran was treated for 
skin lesions in the areas of the crotch, the trunk, and the 
extremities; the impression was tinea cruris.  In November 
1968, the veteran was diagnosed with a fungus infection, and 
he was further treated for skin problems in March 1969.  
However, his May 1970 discharge examination report was 
negative for any skin disabilities, and he reported no 
history of skin diseases in the accompanying Report of 
Medical History.

A May 1980 VA treatment record reflects that the veteran 
complained of a heat rash "caused by Agent Orange."  A VA 
hospitalization report, from August 1991, indicates that a 
physical examination revealed no active skin lesions.  During 
his August 1993 VA general medical examination, the veteran 
reported a recurring rash that began in service.  The 
examination report reflects that a physical examination 
revealed no skin disabilities, and the impression was a 
history of a generalized rash, unspecified.  A January 1995 
VA hospital report indicates that a physical examination 
revealed no skin lesions, including in the genital area.  A 
physical examination conducted in conjunction with a March 
1996 VA hospitalization revealed bilateral telangiectasia and 
"numerous bumps and moles."  Additionally, a June 1996 VA 
hospital report reflects that a physical examination revealed 
a darkened skin tag area in the left triceps area and another 
white raised area on the left shin, which was pruritic.

Even assuming that the veteran currently suffers from a 
chronic skin disorder, there is no competent medical evidence 
of a nexus between such a disorder and his military service.  
There is also no competent medical evidence establishing that 
the veteran developed chloracne or another acneform disease 
consistent with chloracne, or porphyria cutanea tarda, within 
one year following the last date on which the veteran was 
exposed to an herbicide agent.  See 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (1998).

Indeed, the only evidence of record suggesting a relationship 
between a current disorder and service is the lay evidence of 
record, including statements from the veteran and from 
several of his friends, received in August 1983.  Moreover, 
in a December 1996 statement, the veteran reported that he 
suffered from skin cancer.  However, this disability has not 
been shown by the medical evidence of record, and the veteran 
and his friends have not been shown to possess the medical 
expertise necessary to render a diagnosis or to establish a 
nexus or link between a currently diagnosed disorder and 
service.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
Moreover, the veteran's lay history of incurrence of a skin 
disorder, as noted by several medical examiners and 
unenhanced by any additional medical commentary by those 
examiners, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Therefore, the lay contentions of record, alone, do not 
provide a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93. 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for a skin 
disorder, this claim must be denied as not well grounded.  
Since this claim is not well grounded, the VA has no further 
duty to assist the veteran in developing the record to 
support his claim.  See Epps v. Gober, 126 F.3d at 1467-68 
(Fed. Cir. 1997) ("there is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim").

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO in the 
appealed rating decision, as the RO initially denied the 
veteran's claim on its merits.  Regardless of the basis of 
the RO's denial, however, the Board observes that the Court 
has held that no prejudice to the veteran results in cases 
where the RO denies a claim for service connection on the 
merits and does not include an analysis of whether the 
veteran's claim is well grounded, and the Board denies the 
same claim as not well grounded.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a skin disorder, to include as due 
to herbicide exposure in Vietnam, is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

